Citation Nr: 0826413	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the basic period of 
eligibility for receiving educational assistance benefits 
under the provisions of Title 38, United States Code, Chapter 
30 (Montgomery GI Bill), beyond the delimiting date of 
January 20, 2006.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to January 
1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board notes that the veteran resides 
in Sacramento, California; however, the Muskogee RO has 
jurisdiction over the veteran's education claim.  

In her May 2006 VA Form 9, the veteran checked the box for 
"I do not want a BVA hearing" as well as the box for "I 
want a BVA hearing in Washington, DC."  She further circled 
the latter box.  The Board sent correspondence in June 2008 
asking for clarification regarding whether or not the veteran 
wanted a Board hearing and advised the veteran that the Board 
would assume that she did not want a hearing and proceed 
accordingly if she did not respond within 30 days of the 
letter.  No response to the letter is in the record.  
Therefore, the Board will consider any hearing request 
withdrawn and proceed with appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the record, the Board finds that additional 
development is warranted before proceeding to evaluate the 
merits of the veteran's claim.  

As a preliminary matter, the Board notes that the governing 
legal criteria provide that in order to be eligible to 
receive educational benefits pursuant to Chapter 30, an 
individual, after June 30, 1985, must first become a member 
of the Armed Forces, serve at least two years of continuous 
service, and must be discharged with an "honorable" 
discharge. 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  It 
is also noted that the governing legal criteria provide a 
ten-year period of eligibility during which an individual may 
use entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050(a).

In the present case, the veteran served on active duty from 
September 14, 1993 to January 19, 1996 and was issued an 
honorable discharge.  Thus, she was entitled to Chapter 30 
educational benefits with a delimiting date of January 20, 
2006.  Indeed, such is the delimiting date assigned, as 
reflected in the record.  

The veteran contends that she is totally disabled with PTSD 
and has been sick and unable to work or go to school as a 
result of her mental disability.  The record reflects that 
the veteran's PTSD is evaluated as 100 percent disabling.  

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran was 
prevented from initiating or completing her chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  It must be 
clearly established by medical evidence that such a program 
was medically infeasible.  38 C.F.R. § 21.7051(a) (2007). 

The Board notes that the veteran's claims folder is not 
associated with her education folder and there are no 
psychiatric treatment records contained in the education 
folder.  Rather, there is only a written statement dated in 
July 2005 from a doctor that reads that the veteran has had 
her psychiatric disability since 1996.  As the psychiatric 
treatment records contained in the claims folder would be 
helpful in the adjudication of this claim, the Board finds 
that a remand is necessary in order that the claims folder 
may be obtained and associated with the education folder.  

Additionally, the Board notes that a veteran's extended 
period of eligibility shall be for the length of time that 
the individual was prevented from initiating or completing 
her chosen program of education.  38 C.F.R. § 21.7051(c) 
(2007).  It is currently unclear from the record the 
beginning and ending dates of the period(s) during which the 
veteran contends that she was unable to work, go to school, 
or attend training because of her mental disability.  While 
the July 2005 letter sent to the veteran asked for such 
information and the veteran provided dates for such periods 
in an October 2005 letter (e.g., from August 2004 to January 
2005 and May 1999 to June 2001), the veteran also noted in 
her October 2005 letter that she was unable to work due to 
PTSD from "December 2002 to July 2002", which clearly needs 
to be clarified.  Thereafter, in the May 2006 VA Form 9, the 
veteran stated that she has been sick and unable to work or 
go to school for over 3 years due to her PTSD, which would 
indicate that she has been unable to initiate or complete her 
chosen program of education since approximately 2003.  It is 
also noted that the veteran appeared to suggest in July 2005 
that she had been unable to work since 1996 to the present 
time except for periods of employment from August 2002 to 
August 2004.  In light of the foregoing, the veteran should 
be contacted and asked to clarify the beginning and ending 
dates of the period(s) during which she contends that she was 
unable to work, go to school, or attend training because of 
her mental disability.     

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the veteran and ask her 
to clarify the specific beginning and 
ending dates of the period(s) during which 
she contends that she was unable to work, 
go to school, or attend training because 
of her psychiatric disability.  The 
veteran should also be asked to provide 
information regarding any treatment she 
has received for her psychiatric 
disability since separation from service 
that is not already of record.  Any VA 
treatment records identified and not 
already of record should be obtained and 
reasonable efforts to obtain any non-VA 
treatment records identified and not 
already of record should be made.  The 
veteran should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  The 
veteran should also be informed that she 
may submit additional medical records in 
support of her appeal.

2.  Please obtain the veteran's claims 
folder and associate it with the education 
folder.  

3.  After the above development has been 
completed, arrange to have an appropriate 
mental health specialist review the 
veteran's education and claims folders.  
After reviewing the file, the specialist 
should offer an opinion as to (1) whether 
the veteran's psychiatric disability made 
it medically infeasible for her to pursue 
her chosen program of education at any 
time since separation from service and, if 
so, (2) the approximate dates and length 
of time that she was so prevented from 
pursuing the program.  The specialist 
should also provide an opinion regarding 
whether the veteran continues to be unable 
to initiate or complete a chosen program 
of education.  A complete rationale for 
the opinion should be provided. 

4.  After any additional development 
deemed necessary is accomplished, the 
veteran's claim should be readjudicated 
based on the entire evidence of record to 
include that evidence contained in the 
veteran's claim folder.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




